DAVIDSON, Judge.
This is a conviction for theft of personal property over the *312value of $50, with punishment assessed at ten years in the penitentiary.
The statement of facts, as signed, approved, and filed in this case, shows that the value of the property alleged to have been stolen was less than fifty dollars. Such being true, the offense shown was not a felony.
State’s counsel very frankly admit that such is the case. It is suggested by them that the value as stated in the statement of facts was the result of a typographical error. They admit, however, that they, as well as this court, are bound by the approved and certified record, and confess that under the record as here presented the judgment of conviction must be reversed and the cause remanded.
It is accordingly so ordered.